18-10947-scc          Doc 1061        Filed 01/09/19 Entered 01/09/19 18:50:12                      Main Document
                                                    Pg 1 of 3


James H.M. Sprayregen, P.C.                                       James A. Stempel (admitted pro hac vice)
Christopher J. Marcus, P.C.                                       Joseph M. Graham (admitted pro hac vice)
KIRKLAND & ELLIS LLP                                              Angela M. Snell (admitted pro hac vice)
KIRKLAND & ELLIS INTERNATIONAL LLP                                KIRKLAND & ELLIS LLP
601 Lexington Avenue                                              KIRKLAND & ELLIS INTERNATIONAL LLP
New York, New York 10022                                          300 North LaSalle Street
Telephone:      (212) 446-4800                                    Chicago, Illinois 60654
Facsimile:      (212) 446-4900                                    Telephone:       (312) 862-2000
                                                                  Facsimile:       (312) 862-2200

Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     NINE WEST HOLDINGS, INC., et al.,1                          )        Case No. 18-10947 (SCC)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

                    AMENDED2 AGENDA FOR HEARING TO BE HELD
               JANUARY 10, 2019, AT 12:00 P.M. (PREVAILING EASTERN TIME)

     Time and Date of Hearing: January 10, 2019, at 12:00 p.m. (prevailing Eastern Time)
     Location of Hearing:              The Honorable Judge Shelley C. Chapman
                                       United States Bankruptcy Court for the Southern District of New York
                                       Alexander Hamilton Custom House
                                       One Bowling Green, Courtroom No. 623
                                       New York, New York 10004
     Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                       http://www.nysb.uscourts.gov and the website of the Debtors’ proposed
                                       notice     and     claims     agent,    Prime      Clerk    LLC,    at
                                       https://cases.primeclerk.com/ninewest. Further information may be
                                       obtained via email at ninewestinfo@primeclerk.com, or by calling toll
                                       free at (855) 628-7533, or internationally at (917) 651-0324.

 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC
       (4508); Kasper Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine West Apparel Holdings LLC (3348);
       Nine West Development LLC (2089); Nine West Distribution LLC (3029); Nine West Jeanswear Holding LLC
       (7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’ service
       address is: 1411 Broadway, New York, New York 10018.
 2
       Amended items appear in bold.



 KE 58819367
18-10947-scc    Doc 1061     Filed 01/09/19 Entered 01/09/19 18:50:12         Main Document
                                           Pg 2 of 3


 I.    CONTESTED MATTERS

 1.    DIP Motion. Debtors’ Motion for Entry of an Order Authorizing the Debtors to (A) Enter
       into an Amendment to the Term DIP Facility and (B) Pay Certain Fees and Expenses.
       [Docket No. 923].

               Responses Received:

               A.     Objection by the Ad Hoc Group of Unsecured Noteholders to the Motion
                      for Entry of an Order Authorizing the Debtors to (A) Enter into an
                      Amendment to the Term DIP Facility and (B) Pay Certain Fees and
                      Expenses [Docket No. 1035].

               B.     Objection of the Official Committee of Unsecured Creditors of Nine West
                      Holdings, Inc., et al., to the Debtors’ Motion to Amend the Term DIP
                      Facility [Docket No. 1037].

               C.     Joinder of U.S. Bank National Association to Objection of the Official
                      Committee of Unsecured Creditors of Nine West Holdings, Inc., et al., to
                      the Debtors’ Motion to Amend the Term DIP Facility [Docket No. 1038].

               Related Documents:

               A.     Notice of Filing Revised Exhibit to Debtors’ Motion for Entry of an Order
                      Authorizing the Debtors to (A) Enter into an Amendment to the Term DIP
                      Facility and (B) Pay Certain Fees and Expenses [Docket No. 935].

               B.     Notice of Cancellation of the Hearing Scheduled for December 18, 2018,
                      and Adjournment of DIP Amendment Motion [Docket No. 982].

               C.     Notice of Filing Revised Exhibit to Debtors’ Motion for Entry of an Order
                      Authorizing the Debtors to (A) Enter into an Amendment to the Term DIP
                      Facility and (B) Pay Certain Fees and Expenses [Docket No. 1030].

               D.     Notice of Filing Revised Exhibit to Debtors’ Motion for Entry of an
                      Order Authorizing the Debtors to (A) Enter into an Amendment to the
                      Term DIP Facility and (B) Pay Certain Fees and Expenses [Docket
                      No. 1059].

               E.     Certificate of No Objection Regarding Debtors’ Motion for Entry of an
                      Order Authorizing the Debtors to (A) Enter into an Amendment to the
                      Term DIP Facility and (B) Pay Certain Fees and Expenses [Docket
                      No. 1060].

               Status: This matter is going forward.




                                               2
18-10947-scc    Doc 1061   Filed 01/09/19 Entered 01/09/19 18:50:12      Main Document
                                         Pg 3 of 3


 New York, New York                    /s/ Joseph M. Graham
 Dated: January 9, 2019                James H.M. Sprayregen, P.C.
                                       Christopher J. Marcus, P.C.
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       - and -
                                       James A. Stempel (admitted pro hac vice)
                                       Joseph M. Graham (admitted pro hac vice)
                                       Angela M. Snell (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200

                                       Counsel to the Debtors and Debtors in Possession




                                          3
